365 S.W.3d 620 (2012)
NATIONAL CITY BANK, Respondent,
v.
Willie WILKERSON, Margie Wilkerson, and St. Louis Local Development Co., Defendants, and
Nancy Fendell-Lurie, Appellant.
No. ED 96877.
Missouri Court of Appeals, Eastern District, Division One.
April 24, 2012.
Nancy L. Lurie, Bozeman, MT, pro se.
William L. Sauerwein, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Nancy Lurie appeals the trial court's judgment in favor of National City Bank (National) on National's motion to enforce settlement. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The order of the trial court is affirmed in accordance with Rule 84.16(b).